VAN−099 Order Continuing Confirmation Hearing − Rev. 03/12/2019

                             UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
                                                         New Bern Division

IN RE:
Tresia Ann Treloar                                                CASE NO.: 19−04512−5−DMW
( known aliases: Tresia Ann Waters )
300 Weatherford Drive                                             DATE FILED: October 1, 2019
Jacksonville, NC 28540
                                                                  CHAPTER: 13




                                    ORDER CONTINUING CONFIRMATION HEARING

IT IS ORDERED that the hearing on confirmation is continued.

DATE:          Thursday, January 16, 2020
TIME:          10:30 AM
PLACE:         U.S. Post Office & Courthouse, 1st Floor−Courtroom/341 Meeting Location, 413 Middle Street,
               New Bern, NC 28560

Objections to the amended plan are due 7 days prior to the continued hearing date indicated above.

The movant must transmit a copy of this order to all creditors, and a certificate of service must be filed
with the court within three (3) days evidencing service.



DATED: December 17, 2019

                                                                     David M. Warren
                                                                     United States Bankruptcy Judge
